 IIn the Mattel' Of MISSISSIPPI VALLEY STRUCTURAL STEEL COMPANY,MAPLEWOOD PLANTandINTERNATIONAL ASSOCIATION'OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORKERS, LOCAL 518, A'. F.L.Case No. 14-C-885AMENDED DECISION AND ORDERANDRECOMMENDATIONOctober 1211,91P5On May 13, 1944, the National Labor Relations Board, herein calledthe Board, issued 'a Decision and Order in this case, in which it foundthat Mississippi Valley Structural Steel Company, Maplewood Plant,Maplewood, Missouri, herein called the respondent, had engaged inand was engaging in certain unfair labor practices affecting com-merce and ordered that the respondent cease and desist therefrom andtake certain affirmative action.,On December 11, 1944, the United States Circuit Court of Appeals,for the Eighth Circuit, upon the respondent's petition to review theBoard's Order, remanded the case to the Board with directions toafford the respondent an opportunity to adduce additional evidencerelevant to the issues, to make the evidence so adduced a part of thetranscript in the proceeding, and, if it be so advised, to make andfile new or additional findings of fact, together with its recommenda-tions, if any, for the modification, setting aside, or enforcement of its'Order .2Pursuant to notice and in accordance with the remand of the Court,-a hearing was held at St. Louis, Missouri', on January 16 and 17, 1945,before Gustaf B. Erickson, the Trial Examiner duly designated byThe Board, the respondent, andInternational Association of Bridge, Structural and Ornamental IronWorkers, Local 518, A. F. L., herein called the Union, were repre,sented by counsel, participated'in the hearing, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and1.56N L R B 485 In substance,the Board found that the respondent had engagedin and was engaging in conduct interfering ,iith restraining,and coercing its employeesin the exercise of their statutory rights2 145 F (2d) 66464N L.R B.,No 1678 MISSISSIPPI VALLEY STRUCTURAL STEEL COMPANY79to' introduce evidence bearing on the issues. * During the course of thehearing, the Trial Examiner made rulings on motions and on the,admission of evidence.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial error was committed.The rulings are hereby affirmed.On June 25, 1945, the Trial Examiner issued his Second Inter-mediate Report, copies of which were duly served' on all the parties.Inithe Second, Intermediate Report the Trial Examiner found that therespondent had engaged in and was engaging in certain unfair- laborpractices affecting commerce, 'and recommended that it cease anddesist therefrom and take certain _affirmative action.Thereafter, therespondent duly filed exceptions to the Second Intermediate Report.On August 30, 1945, the respondent and the Union participated inoral argument before the Board in Washington, D. C.The Board has considered the Second Intermediate Report, theexceptions, and the entire record' in the case, and finds that the excep-tions have merit insofar as they are consistent with the supplementalfindings,of fact and order set forth below.Upon the entire record in the case, the' Board makes the' following :-SUPPLEMENTAL FINDINGS OF FACTIn its Decision and Order herein, and on the basis of the evidencethen before it, the Board found the respondent chargeable with cer-tain coercive anti-union statements made in August 1943 by employeesDavis, Heck, and Gabris, on the ground that they were supervisoryemployees.However, according to undisputed evidence adduced bythe respondent at the further hearing directed by the Court, Davis,Heck, and Gabris were included with the rank and file employees inthe collective bargaining unit claimed by the Union, as is shown- bythe following facts: (1) In 1937 the Union accepted Davis, Heck, andGabris for membership although their positions were substantiallythe same as in August 1943, and obtained their signatures along withthose of rank and file employees on a petition transmitted to therespondent, designating the Union as the collective bargaining repre-sentative; (2) the Union specifically solicited Davis' membership inthe summer of 1943; and (3) the Union agreed to the list of eligiblevoters to be used in the consent election of August 1943 and this listincluded the names of Davis, Heck, and Gabris.Under these circumstances, Davis, Heck, and Gabris, as membersof the claimed bargaining unit, had the same right as rank and fileemployees to express their views as to the undesirability of representa-tion by the Union.Liability for such statements and activities maybe attributed to the respondent only upon a showing that the respond=ent "encouraged, authorized;' 'or ratified their' activities or acted in 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch' manner as to lead the employees reasonably to believe that theforemen [supervisors] were acting for and on behalf of management." 3No such showing has been made in the instant case.TheUnion's representative at the oral argument before the- Board con-tended, however, that Davis, Heck, and Gabris improperly used theirposition to "browbeat" the employees, into voting against the Unionand to bribe them into doing 'so by promises of a wage increase.Wefind that, there is no evidence' in this .case to-support such an argu-ment.'Under all the circumstances, we are satisfied that the -state-ments of Davis, Heck, and Gabris are not attributable Ito the re-spondent. ''In its Decision and Order the Board, further found that shortlybefore the consent election of, August, 1943, the respondent grantedcertain wage increases as. part of its campaign against the Union.However, according to undisputed evidence adduced by the respondentat the further hearing directed by the Court, such wage increases weregranted in'accordance with a plan pursuant to which the respondenthad-granted the-same number of wage increases in the preceding monthof July 1943, when the plan first went into effect, and a greater numberof -wage increases in each of the next 6 succeeding months.Underthese circumstances and in the absence of evidence that the August1943 wage increases had "any relation to union activity, we are satis-fied that the granting of the wage increases did not constitute anunfair labor practice.In its Decision and Order the Board also found that the respondenthad engaged in interference, restraint, and coercion by distributingto its employees two letters, one dated August 10, 1943, and' the otherdated August 12, 1943, discussing the pending consent election, assur-ing the employees that they were free to join or to refrain froni join-ing a union, indicating the respondent's unfavorable attitude towardthe Union in this case, and risking those employees who were not onthe pay roll at the time of the Union's strike in 1937 to talk to em-ployees who remembered that event in order to find out what, if any-thing, the Union had accomplished for the employees.The Boardfurther held the respondent chargeable for the anti-union statementsof such "old-time" employees.However, according to undisputed evi-dence adduced by,the respondent at the further* hearing directed by,the Court, the Union had engaged in a strike in 1937 which both therespondent and many of its employees considered contrary to the in-terests of the employees; and the respondent accordingly suggested tothe employees who did not know of the Union's conduct in 1937 thatthey find out about it before voting in the consent election.Underthese circumstances and in the absence of evidence that the respondent'sMatter of R R. Donnelley and Sons Company,60 N. L. R B. 635. ' MISSISSIPPI VALLEY STRUCTURAL STEEL COMPANY81employed any threats of economic reprisal or otherwise coerced itsemployees into opposing. the Union, we are satisfied that the lettersand the anti-union statements of the "old-time" employees do not con-stitute unfair labor practices.In its Decision and Order the Board ifound that the respondent hadengaged in a background of anti-union conduct prior to the eventsalleged in the complaint.Since we find below, on the basis of theevidence now 'before us,. that the unfair labor practice allegations ofthe complaint are unsupportecl,by the evidence, we consider it unnec-e99ar5 to make a finding tis to tlie'backgFound conduct of the respondent.Upon considering the case in the light of the entire r'ec'ord', includ-ing the evidence adduced by the ` ss ondent ' at the dither hearingdirected by the Court, we are no `loiiger of the vie*'which we an-nounced in our original 'Decisi'on aiid Order herein, but now conclude that the respondent dld;,not engage in any of the alleged unfairlabor practices.Accordingly, we shall vacate and set aside our origi-nal Decision and Order insofar as it is inconsistent with this AmendedDecision and Order,' aiidsliall' di'sm'iss the coinphiint herein.'ORDER 'Upon the basis of the, foregoing supplemental findings of fact, andthe entire record 'in the case, and pursuant to Section 10 (c) of the'National Libor Relations Act; the -National Labor Relations Boardhereby orders that its, Decision and Order of May i3,'1944',, be, -andit hereby is, vacated and set aside insofar as the said Decision andOrder is inconsistent with the supplemental findings of fact and orderherein.AND IT Is FU11TIIER om)i iED that the complaint against the respond-ent,Mississippi.Valley°Structural Steel Company, Maplewood PlanL,Maplewood, Missouri, be; and it hereby is, dismissed.RECOMMENDATIONUpon the basis of the foregoing Order, and pursuant to the remandof the United States Circuit Court of Appeals for the Eighth Circuit,the National Labor Relations Board hereby respectfully recommendsthat the Court dismiss the petition of the Mississippi Valley Struc-tural Steel Company to review, and the' Board's answer requestingenforcement of, the Order of May 13, 1944, in this case.Cl1AI1tlIANHERZOG took no part in the consideration of the aboveAmended Decision and Order and Recommendation.670417-46-vol. 64-7